DISSENTING OPINION.
I am of the opinion that this suggestion of error should be sustained. In the original declaration filed herein, Mrs. Frank Morris, administratrix of the estate of Mrs. O.M. Villere, deceased, appeared as the only party plaintiff. After a plea to the jurisdiction of the court had been overruled, the declaration was amended by adding the beneficiaries of the action under the Louisiana statute to the declaration as parties plaintiffs thereto. A petition for the removal of the case to the Federal District Court was then filed, alleging that the new parties plaintiffs are all citizens of the State of Mississippi, as to which fact there is no dispute. This petition was granted and an order entered removing the case to the Federal court, which court, on motion therefor, remanded the cause to the court below from which it had come. Another plea to the jurisdiction and also a demurrer to the declaration was then filed by the defendant thereto, both of which were withdrawn and a plea in abatement filed challenging the right of the administratrix to sue. This plea was sustained and the administratrix was eliminated as a party plaintiff by order of the court. The declaration otherwise remained as it theretofore was. Another petition for removal of the case to the Federal court was then filed, containing the same allegation as in the former one as to the citizenship of the parties. This petition the court *Page 230 
below overruled, and in my judgment committed no error in so doing.
Under the Federal Removal Statute, when a Federal District Court remands to the state court a case removed to it from that court, its order remanding the case is binding upon the state court, and it is without the right to again remove the case to the Federal court, and an order so doing will be erroneous unless "between the filing of the first petition for removal and the second, there had been any [a] change in the situation, presenting the right of removal upon a better ground than that which was overruled by the United States circuit [now district] court when it remanded the cause." McLaughlin Bros. v. Hallowell,228 U.S. 278, 33 S. Ct. 465, 468, 57 L. Ed. 835. Jackson v. Alabama Great So. R. Co., 58 Miss. 648. When a case had been removed from a state court to a Federal court and by that court remanded to the state court, and the state court proceeds to judgment therein, an appeal will not lie therefrom to the Supreme Court of the United States to review the order of the Federal court remanding the case to the state court or the state court's order declining to again remove it to the Federal court for the reason that the "state court has rendered no decision against a federal right, but simply accepted the conclusion of the circuit [now district] court." Missouri Pac. R. Co. v. Fitzgerald,160 U.S. 556, 16 S. Ct. 389, 396, 40 L. Ed. 536, cited with approval in McLaughlin Bros. v. Hallowell, supra. In Metropolitan Cas. Ins. Co. v. Stevens, 312 U.S. 563, 61 S. Ct. 715, 718, 85 L. Ed. 1044, the Supreme Court of the United States, in dealing with this question, said "the issue of removability is closed if the federal district court refuses to assume jurisdiction and remands the cause. Section 28 of the Judicial Code, supra, precludes review of the remand order directly (Kloeb v. Armour  Co.,311 U.S. 199, 61 S. Ct. 213, 85 L. Ed. 124; Employers Reinsurance Corp. v. Bryant, 299 U.S. 374, 57 S. Ct. 273, 81 L. Ed. 289; *Page 231 
City of Waco v. United States Fidelity  Guaranty Co.,293 U.S. 140, 55 S. Ct. 6, 79 L. Ed. 244; Ex parte Pennsylvania Company,137 U.S. 451, 11 S. Ct. 141, 34 L. Ed. 738), or indirectly after final judgment in the highest court of the state in which decision could be had. McLaughlin Brothers v. Hallowell, 228 U.S. 278, 33 S. Ct. 465, 57 L. Ed. 835; Missouri Pacific Ry. Co. v. Fitzgerald,160 U.S. 556, 16 S. Ct. 389, 40 L. Ed. 536; compare Pacific Live Stock Co. v. Lewis, 241 U.S. 440, 36 S. Ct. 637, 60 L. Ed. 1084.
"Here, petitioner attempted to remove the cause, as he had a right to do, even though the state court had denied his petition for removal. The federal court held it was not removable as a separable controversy and remanded it to the state court. For the reasons already stated, we are not at liberty to review the remand order. Consequently, we must assume, so far as this case is concerned, that the suit was not removable." See, also, the many cases bearing hereon cited in the Annotation to Moulding-Brownell Corp. v. Sullivan, 114 A.L.R., beginning at *page 1476. 
The diversity of citizenship here claimed as a ground for the removal of the case to the Federal court appeared when it was removed thereto and remanded therefrom, Mississippi Power Co. v. Archibald, 189 Miss. 332, 196 So. 760, and no change in that respect had been brought into the case when the second petition for removal to the Federal court was filed. The ground on which the Federal court remanded the case was not that no diversity of citizenship appeared but that the petition for removal had been filed too late, and the effect of the judgment herein now rendered is to review the Federal court's order of removal and hold that it was erroneously made. Whether or not the first petition for removal was filed too late was for the determination of the Federal Judge, and not of the court below or of this court, and moreover we do not know on what evidence, if any, the Federal court *Page 232 
held that this appellant had waived its right to remove the case when its petition therefor was filed. To hold as I have indicated not only complies with the mandate of 28 U.S.C.A., sec. 71, and the rulings of the Supreme Court of the United States thereon, but saves an unseemly dispute between the Federal and state court as to which of them should try this case.
What I have said herein has no bearing, of course, on an order of a state court overruling a petition for the removal of a cause to a Federal court where the cause had not prior thereto been so removed and remanded to the state court by the Federal court. I have left out of view and express no opinion on the effect, on the appellant's right to a second removal of the case to the Federal court, of the pleas and demurrer filed herein by the appellant in the court below after the case was remanded to it by the Federal court and before the second petition for removal to the Federal court was filed.
Alexander, J., concurs in this dissent.